Citation Nr: 0007847	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Hepatitis B and C with 
liver complication.  


REPRESENTATION

Appellant represented by:	Paul E. Herrod, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Service records show that the veteran was treated for 
heroin abuse while in the service.  

2.  The veteran was found to have drug-related hepatitis 
while in the military service.  

3.  The claim of entitlement to service connection for 
hepatitis B and C with liver dysfunction is not otherwise 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Hepatitis incurred in service was due to the veteran's 
own willful misconduct.  38 U.S.C.A. § 105(a) (West 1991); 
38 C.F.R. §§ 3.1(n), 3.301 (1999).  

2.  The claim of entitlement to service connection for 
hepatitis B and C with liver complications is not otherwise 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Enlistment examination did not document a diagnosis or 
history of hepatitis.  In May 1975 the veteran was 
hospitalized in Germany with a diagnosis of hepatitis.  

In August 1975 it was noted that the veteran had used heroin 
within the last two to seven days and that he had been using 
it several times a week.  It was also noted that he was 
taking it intravenously.  

A undated clinical record noted that the veteran had drug-
related hepatitis in May 1975, and that he did not attend the 
follow-up appointment.  It was noted that he was currently up 
for an expeditious discharge.  

In October 1975 the veteran was followed up for his drug 
abuse.  Eight drug tests were performed and none were 
positive for unauthorized drugs.  It was concluded that no 
estimate of the veteran's drug use could be made at that 
time.  

On discharge examination, a history of drug-related hepatitis 
was noted.  It was also noted that the hepatitis-associated 
antigen (HAA) was unknown.  

The veteran underwent three more tests in November 1975 prior 
to discharge, none of which revealed a positive result.  

A VA hospitalization report from April 1997 noted diagnoses 
of alcohol dependence, anemia, a positive hepatitis B 
antibody, and positive hepatitis C.  It was indicated that 
the veteran was found to be positive for hepatitis C in 1995.  

In May 1997 the veteran submitted a claim for service 
connection of, in pertinent part, hepatitis B and C.  




On VA examination in September 1997 the veteran was noted as 
having a history of hepatitis B and C.  Testing was negative 
for a hepatitis B surface antigen (HBsAG).  It was noted that 
a positive test would indicate an acute or present infection 
with hepatitis B.  It was positive for antibodies to 
hepatitis B surface antigen (AntiHBs).  A negative result was 
noted as indicating that there had been no past infection and 
no immunity against hepatitis B.  

Testing for the hepatitis C antibody reactive was described 
as reactive with a negative reference range.  Testing for 
hepatitis C by "PCR" was described as negative.  It was 
noted that a negative result was very suggestive of the 
absence of hepatitis C virus RNA in the sample test but did 
not exclude the diagnosis of the disease.  The pertinent 
impression was residuals of hepatitis B and C.  

A hearing was conducted in October 1999.  During the hearing 
the veteran testified that he was diagnosed with hepatitis B 
in May or June of 1975.  Transcript, p. 3.  He noted that he 
was never declared to be cured of hepatitis B.  Tr., p. 7.  

The veteran reported that he was tested on several occasions 
for drugs following the onset of hepatitis and that such 
tests were negative.  Tr., p. 7.  He indicated that there was 
no proof in any of the medical records that he had abused 
drugs.  Tr., p. 3.  He testified to being told that his 
hepatitis C "comes from" the hepatitis B.  Tr., p. 8.  

The veteran testified to being given Tetanus shots for a cut 
hand while in the service, and that he was involved in an 
injury in which blood was exposed while stationed in Germany.  
Tr., p. 9.  He also noted that he had sex on more than one 
occasion while in Germany.  Id.  He finally testified to 
receiving a tattoo while in Germany prior to the diagnosis of 
hepatitis B.  Tr., p. 10.  


Criteria

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 1991); 38 C.F.R. § 3.301 (1999); see also 
38 C.F.R. § 3.1(n) (1999).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d) (1999).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board notes that the veteran was diagnosed with hepatitis 
while in the military.  While the veteran has claimed that he 
was diagnosed with hepatitis B in the service, service 
medical records do not specifically document which form of 
hepatitis he was infected with.  In fact, the examiner noted 
during the discharge examination that the HAA was unknown.  

Post-service medical records appear to indicate that the 
veteran first tested positive for hepatitis C in 1995.  He 
indicated as much at the hearing.  See Transcript, p. 6.  
This would appear to suggest that the veteran did not have 
hepatitis C while in the service.  There are no specific 
conclusions of record indicating an opinion as to which 
hepatitis the veteran contracted while in the service.  Thus, 
it is not entirely clear which hepatitis he incurred in 
service, or how the hepatitis incurred in service is related 
to the post-service findings pertaining to hepatitis B and C.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions regarding the 
etiology as to which strain of hepatitis was diagnosed in the 
service medical records or as to how it is currently being 
manifested.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Nonetheless, the Board is of the opinion such a determination 
is of little or no significance in light of the fact that it 
is in the service medical records that the in-service 
hepatitis use was due to heroin abuse.  

In August 1975  it was indicated that the veteran had been 
abusing heroin.  The examiner noted the history of hepatitis 
and heroin abuse on discharge examination, and his hepatitis 
was specifically noted as being drug-related.  Thus, the 
service records indicate that the veteran contracted his 
hepatitis in service as a result of his own willful 
misconduct or drug abuse.  

The veteran and his representative appeared to contend during 
the October 1999 hearing that that there was no proof in the 
service records of actual drug abuse.  Tr., p. 3.  However, 
there is a service record specifically documenting 
intravenous use of heroin.  

They also appeared to contend that the veteran could have 
contracted hepatitis from elsewhere, such as from a Tetanus 
shot, from having sex, or from getting a tattoo.  Tr., pp. 9-
10.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause or which assesses the etiology 
of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Thus, the Board finds that service connection for hepatitis B 
or C cannot be granted by linking either or both of them to 
the in-service diagnosis of hepatitis because the service 
records indicate that the hepatitis diagnosed in service was 
due to the veteran's own willful misconduct or drug abuse.  
38 C.F.R. § 3.301 (1999).  

The Board finds that the claims for hepatitis B and C with 
liver complications are not otherwise well-grounded.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

With the above discussion in mind, the Board finds that there 
is no competent evidence, such as a medical opinion, of 
record indicating that either hepatitis B or C are linked to 
any other disease or injury incurred in service.  In fact, it 
is unclear whether the veteran actually has a current 
hepatitis B disability.  There is no evidence that any 
chronic disease was shown in service or during an applicable 
presumption period that was not the result of the veteran's 
willful misconduct or drug abuse.  38 C.F.R. §§ 3.303(b), 
3.307.  

Nor is there medical evidence of a relationship between the 
veteran's current hepatitis B and C and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements linking hepatitis B 
and C to service will not suffice to well-ground his claim.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hepatitis B or C is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Based on the above, the Board concludes that the veteran's 
claim of entitlement to service connection for hepatitis B 
and C is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of hepatitis B 
and C is not well grounded, the doctrine of reasonable doubt 
has no application to his claim.  


ORDER

Hepatitis, as diagnosed in service, resulted from willful 
misconduct; accordingly, the benefit sought on appeal 
(entitlement to service connection for hepatitis B and C with 
liver complication), to the extent of it being based on the 
in-service diagnosis of hepatitis, is denied.  

The veteran, not having otherwise submitted a well grounded 
claim of entitlement to service connection for hepatitis B 
and C, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

